Motion to vacate order of dismissal granted, order vacated and appeal conditionally dismissed unless the appeal is perfected by January 15, 1958 and the appellant is ready for argument at the January, 1958 Term, and further provided that during the pendency of the appeal all compensation awards should be promptly paid by the appellants to the claimant-respondent, without prejudice to their right to recover over from the respondent-insurance company.
Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.